Citation Nr: 1517645	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a heart disability, to include angina and ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for hypertension and angina.  

The Board notes that the RO denied service connection for ischemic heart disease (IHD) in a February 2015 rating decision.  However, IHD encompasses atherosclerotic cardiovascular diseases, including angina.  38 C.F.R. § 3.309(e).  Therefore, any asserted and currently diagnosed heart disability will be considered together as one issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hypertension 

The December 2008 VA examiner stated that he was unable to provide an opinion as to the whether the Veteran's hypertension was secondary to his service-connected diabetes mellitus due to conflicting medial history provided by the Veteran.  However, the examiner noted that the claims file was not reviewed in conjunction with the examination.  Furthermore, additional private treatment records showing a history of hypertension were subsequently added to the record.  The December 2008 VA examination is inadequate as it is based on an incomplete factual background.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In a letter dated March 19, 2013, private physician Mark Ratchford stated the Veteran's service-connected diabetes mellitus "may be contributing to his hypertension."  Dr. Ratchford failed to provide a rationale to support his opinion.  He also reported that he was treating the Veteran, but it does not appear that the treatment records have been obtained.  VA has a duty to obtain them.  Massey v. Brown, 7 Vet. App. 204 (1994)

Angina/Ischemia

The December 2008 VA examiner determined there was no evidence of angina and expressed that "the veteran denies having angina despite several attempts to obtain a viable history of same."  A February 2008 private treatment record notes complaints for atypical chest pain.  An EKG conducted in February 2008 was also suggestive for myocardial ischemia, and an exercise test conducted in August 2013 was positive for ischemia.  The examination is inadequate as to this claim as it is again based on an incomplete factual background.  See Nieves-Rodriguez, supra. 

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to authorize VA to obtain all records of his treatment for diabetes, heart diseases and hypertension from Dr. Ratchford and the Conemaugh Physician Group.  Tell the Veteran that he may submit the records to VA himself.

2.  Schedule the Veteran for a VA examination to determine he has current hypertension or heart disease related to service or a service connected disease or disability.  The claims file must be made available to the examiner, and the examiner should note that it was reviewed. 

The examiner should state whether it is as likely as not (50 percent or greater probability) the Veteran's current hypertension is the result of a disease or injury in active duty service, to include his presumed exposure to herbicides.  

If the examiner determines hypertension is not directly related to service, the examiner should state whether the Veteran's current hypertension was caused or aggravated by his service-connected diabetes mellitus.  

If aggravated the examiner should opine whether there is medical evidence created prior to aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of hypertension prior to aggravation.

For any heart disease show at any time since 2009, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disease is related to active duty service, to include in-service herbicide exposure.  

In providing an opinion, the examiner should address the April 2007 and February 2008 complaints of atypical chest pain, the February 2008 EKG which was interpreted as suggestive of myocardial ischemia, and the August 2013 stress test which was positive for ischemia.  

The examiner should provide reasons for the opinions.

3. If any issue on appeal is not granted in full, issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






